               IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BRUCE A. GILBERT,
    Plaintiff,

      v.                                               NO. 19-CV-2986

DIPLOMAT PROPERTY MGR LLC, et al.,
    Defendants.


                                       ORDER

      AND NOW, this 8th day ofNovember, 2019, upon consideration of Plaintiff

Bruce A Gilbert's Motion to Proceed In Forma Pauperis (ECF No. 19) and

Amended Complaint (ECF Nos. 18, 20) it is ORDERED that:

      1.   Leave to proceed informa pauperis is DENIED AS MOOT, having

           already been granted the relief.

     2.    The Amended Complaint is DEEMED filed.

     3.    The Amended Complaint is DISMISSED WITH PREJUDICE for the

           reasons in the Court's Memorandum.

     4. The Clerk of Court is directed to CLOSE this matter.




                                              BYT
